      Case 2:20-cv-00180-BSM-JTK Document 13 Filed 10/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JOSEPH BARRON-BARTLETT                                                PLAINTIFF
ADC #163751

v.                       CASE NO. 2:20-CV-00180-BSM-JTK

GAYLAN LAY, et al.                                                 DEFENDANTS

                                        ORDER

      After carefully reviewing the record, United States Magistrate Judge Jerome

Kearney’s partial recommended disposition [Doc. No. 6] is adopted. Joseph Barron-

Bartlett’s amended complaint fails to state a claim against defendant Emmer Branch;

accordingly, Branch is dismissed without prejudice.

      IT IS SO ORDERED, this 8th day of October, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
